DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0371196, “Park”) in view of Nam et al. (US 10,003,044, “Nam”). 
Regarding claim 1, Park teaches a flexible or foldable OLED type display ([0004], [0038], [0046]) having a cover laminate attached thereto (e.g., [0045], [0082]), wherein the cover laminate comprises an inner substrate layer (e.g., Fig. 7, layer 521, [0082]) and an outer substrate layer (e.g., Fig. 7, layer 524, [0082]) connected to each other by an adhesive layer (e.g., Fig. 7, layer 523, [0082], [0048], [0087]). Park teaches that the inner and outer substrate layers may have a thickness on the range of from 50 to 250 micrometers ([0083]). 
    PNG
    media_image1.png
    303
    475
    media_image1.png
    Greyscale
	Park fails to specifically teach the thickness of the optically clear adhesive layer. In the same field of endeavor of flexible display devices (e.g., col. 1 lines 20-45), Nam teaches that an adhesive layer between optical films may have a thickness of between 1 and 10 micrometers (col. 2 lines 10-20).  Nam teaches to keep the adhesive layer relatively thin so as to minimize any thermal transformation between the adjacent layers due to differences in CTE between the layers (col. 5 line 60 – col. 6 line 10). It therefore would have been obvious to have adjusted the thickness of the adhesive layer of Park to within the range of from 1 to 10 micrometers in order to minimize any thermal transformation between the adjacent layers due to differences in CTE between the layers (col. 5 line 60 – col. 6 line 10). Therefore, the sum of the thickness of the inner substrate and the adhesive layer to the total thickness of the foldable cover may be on the range of from (see Park, [0083], [0090], wherein the layer 525 may have a thickness of from 10 to 50 micrometers). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 2, 6, and 8, Park teaches that the thickness of the inner layer may be greater than that of the outer substrate layer (e.g., [0083]) and the thicknesses of the inner and outer substrates may be thicker than that of the adhesive layer (e.g., Nam col. 2 lines 10-20). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. 
Regarding claim 4, Park additionally teaches that the inner substrate may comprise a polymeric material ([0083], layer 521 may be, e.g., PMMA).
Regarding claim 5, Park additionally teaches that the inner substrate may comprise a polyimide ([0011], [0083]) and the outer substrate may comprise a glass material (may include silica glass particles, [0084]). 
Regarding claim 7, Park additionally teaches that the ratio of the thickness of the outer substrate to the thickness of the adhesive layer may read on the claimed range of from 2 to 60 (Park, [0083]; Nam col. 2 lines 10-20; wherein the thickness of the outer substrate may be, e.g., 100 micrometers and the thickness of the adhesive may be 10 micrometers for a ratio of 10). 
Regarding claim 9,  Park additionally teaches that the ratio of the thickness of the inner substrate to the thickness of the adhesive layer may read on the claimed range of from 1 to 100  (Park, [0083]; Nam col. 2 lines 10-20; wherein the thickness of the inner substrate may be, e.g., 150 micrometers and the thickness of the adhesive may be 10 micrometers for a ratio of 15).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nam as applied to claim 1, above, and further in view of Lee et al. (US 2019/0336048, “Lee”).
Regarding claim 3, modified Park fails to teach that eh Young’s modulus of the outer substrate is greater than that of the inner substrate. In the same field of endeavor of bendable, flexible display devices (e.g., [0005]), Lee teaches that an outer protective substrate film should have a larger modulus of elasticity than an inner substrate film so as to improve the scratch-resistance, impact-resistance, and recovery properties of the cover laminate after bending or rolling (Fig. 3, [0009], [0010], [0065]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the outer substrate film of Park with a greater Young’s modulus than the inner substrate in order to improve the scratch-resistance, impact-resistance, and recovery properties of the cover laminate of Park after bending or rolling (Fig. 3, [0009], [0010], [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8953.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782